                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                         :
                                                   :
                 Plaintiff,                        :   Case No. 3:08-cr-175
                                                   :
        v.                                         :   Judge Thomas M. Rose
                                                   :
 JEREMY E. LEWIS,                                  :
                                                   :
                Defendant.                         :

______________________________________________________________________________

     ENTRY AND ORDER OVERRULING OBJECTIONS (DOC. 353); DENYING
      DEFENDANT’S RECOMMITTAL ORDER REQUEST AND HIS MOTION
       FOR AN INDICATIVE RULING (DOC. 353); ADOPTING REPORT AND
        RECOMMENDATIONS (DOC. 352); AND, DEFERRING RULING ON
    DEFENDANT’S “RULE 60(b)(6) MOTION TO VACATE RULE 11 SANCTION
     ORDER UNDER THE ‘MISCARRIAGE OF JUSTICE’ EXCEPTION” (DOC.
                                     351)
______________________________________________________________________________

       This action is before the Court on the Objections (Doc. 353) filed by Defendant Jeremy E.

Lewis (“Defendant”) to the Report and Recommendations (Doc. 352) (“Report”). On December

16, 2019, Defendant filed a “Rule 60(b)(6) Motion to Vacate Rule 11 Sanction Order Under the

‘Miscarriage of Justice’ Exception” (Doc. 351) (the “Motion to Vacate Sanction Order”). In the

Report, Magistrate Judge Michael R. Merz considered the Motion to Vacate Sanction Order in

light of the Sixth Circuit’s Order filed on April 23, 2019 (Doc. 349). (Doc. 352.) In his Report,

Magistrate Judge Merz recommended that, pursuant to Fed. R. Civ. P. 62.1, this Court defer ruling

on the Motion to Vacate Sanction Order pending a decision by the Sixth Circuit on Defendant’s

pending appeals. (Doc. 352.) In his Objections, Defendant included (1) a “Recommital [sic]

order Request” for this Court to recommit the Motion to Vacate Sanction Order to Magistrate

                                               1
Judge Merz for adjudication on the merits; and (2) a “Motion for an Indicative Ruling” so that he

“can move in the Court of Appeals to Remand the case to this Court.” (Doc. 353 at PAGEID #

2224-26 (citing Fed. R. App. P. 12.1(b)).) This Court agrees with Magistrate Judge Merz’s

recommendation.

       Based on the reasoning and citations of authority set forth by Magistrate Judge Merz in the

Report, as well as a de novo review of the record in this case, the Court ADOPTS the Report (Doc.

352) in its entirety. Upon said review, the Court finds that Defendant’s Objections (Doc. 353) are

not well-taken and they are hereby OVERRULED.             The Court also DENIES Defendant’s

request for it to recommit the Motion to Vacate Sanction Order to Magistrate Judge Merz for

adjudication on the merits at this time, and Defendant’s “Motion for an Indicative Ruling” (Doc.

353). The Court defers ruling on Defendant’s “Rule 60(b)(6) Motion to Vacate Rule 11 Sanction

Order Under the ‘Miscarriage of Justice’ Exception” (Doc. 351) pending a decision by the Sixth

Circuit on Lewis’s pending appeals.

       DONE and ORDERED in Dayton, Ohio, this Tuesday, January 28, 2020.

                                                                 s/Thomas M. Rose
                                                         ________________________________
                                                                 THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE




                                                2
